DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14-16, 19, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (“CE7: Transform coefficient coding and dependent quantization (Tests 7.1.2, 7.2.1)” Document JVET-K0071, Hereinafter referred to as Schwarz)
Regarding Claim 3, Schwarz teaches an apparatus for video encoding (Abstract; Section 1: Introduction), comprising
one or more processors (Abstract; Section 1: Introduction), wherein the one or more processors are configured to:
select a first quantization mode comprising a dependent scalar quantization mode for processing a first portion of a set of transform coefficients based on a block being an intra-coded block (Section 3: Dependent Scalar Quantization, discloses “the first quantizer Q0 … determined by the parities of the transform coefficient levels that precede the current transform coefficient in coding/reconstruction order”);
select a second quantization mode different from the first quantization mode for processing a second portion of the set of transform coefficients based on the block being an inter-coded block (Section 3: Dependent Scalar Quantization, discloses “the second quantizer Q1 … determined by the parities of the transform coefficient levels that precede the current transform coefficient in the coding/reconstruction order”); and
encode video based on the processed first and second portions of the set of transform coefficients (Section 3.2: Entropy Coding of Transform Coefficient Levels, discloses “for entropy coding of the transform coefficient levels (in connection with dependent quantization,… the selected probability models… do additionally depend on the used quantizer (Q0 or Q1)”).
Decoder claim 4 is drawn to encoder claim 3, and performs the same functions as the encoder in the inverse, and contains substantially the same limitations as claimed above. Claim 4 is rejected for the same reasons as used in claim 3 above.
Method claims 1 and 2 are drawn to the method of using corresponding apparatus claims 3 and 4, and are rejected for the same reasons as used above.
Regarding Claim 12, Schwarz teaches the apparatus of claim 4, Schwarz further teaches wherein the dependent scalar quantization depends on a value of a previous transform coefficient in reconstruction order (Section 3: Dependent Scalar Quantization).
Regarding Claim 14, Schwarz teaches the apparatus of claim 4, Schwarz further teaches wherein the dependent scalar quantization is applied to transform coefficients in the first portion which has lower frequency than the second portion (Section 3: Dependent Scalar Quantization).
Regarding Claim 15, Schwarz teaches the apparatus of claim 14, Schwarz further teaches wherein the quantization during the second quantization mode is applied to transform coefficients in the second portion which has higher frequency than the first portion (Section 3: Dependent Scalar Quantization).
Regarding Claim 16, Schwarz teaches the apparatus of claim 4, Schwarz further teaches wherein selecting the first quantization mode is further based on a component characteristic of the block (Section 3: Dependent Scalar Quantization).
Regarding Claim 19, Schwarz teaches the apparatus of claim 16, Schwarz further teaches wherein the component characteristic of the block comprises whether the block is a luma component or a chroma component of the video, and selecting the first quantization mode is further based on the block being the luma component and selecting the second quantization mode is further based on the block being the chroma component (Section 3.3: Encoder Control: Quantization, “when using dependent quantization, the content index… is derived according to… luma… and luma is a Boolean variable indicating whether the current transform block is… of the luma component”).
Method claims 26-30 are drawn to the method of using corresponding apparatus claims 12, 14-16 and 19, and are rejected for the same reasons as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (“CE7: Transform coefficient coding and dependent quantization (Tests 7.1.2, 7.2.1)” Document JVET-K0071, Hereinafter referred to as Schwarz) in view of Na et al. (US 20170064328 A1).
Regarding Claim 21, Schwarz teaches data content generated according to the method of claim 2 (Abstract; Section 1: Introduction).
However, Schwarz, while it does inherently require a computer readable medium to contain data content, does not explicitly teach a non-transitory computer readable medium containing data content. 
Na et al., however, teaches a non-transitory computer readable medium containing data content (Paragraph 267; Paragraph 275).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Schwarz to include the non-transitory computer readable medium as in Na et al. in order to provide a video codec capable of effectively encoding or decoding the high resolution or high quality video content (See Na et al. Paragraph 5).
Regarding Claim 22, Schwarz teaches performing the method of claim 1 above, it also inherently requires a computer readable medium and one or more processors to execute the method above as required by the performance findings it details throughout.
Schwarz, however does not explicitly teach a non-transitory computer readable medium storing instructions for performing the method of claim 1 when executed by one of more processors.
Na et al., however, teaches a non-transitory computer readable medium storing instructions for performing a method when executed by one of more processors (Paragraph 267; Paragraph 275).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Schwarz to include the non-transitory computer readable medium as in Na et al. in order to provide a video codec capable of effectively encoding or decoding the high resolution or high quality video content (See Na et al. Paragraph 5).
Regarding Claim 24, Schwarz teaches the apparatus of claim 4, however, Schwarz does not explicitly teach at least one of (i) an antenna configured to receive a signal, the signal including data representative of the image information, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the image information, and (iii) a display configured to display an image from the image information.
Na et al., however, teaches at least one of (i) an antenna configured to receive a signal, the signal including data representative of the image information, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the image information, and (iii) a display configured to display an image from the image information (Paragraph 275).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Schwarz to include hardware architecture to transmit, receive, and display as in Na et al. in order to provide a video codec capable of effectively encoding or decoding the high resolution or high quality video content (See Na et al. Paragraph 5)
Regarding Claim 25, Schwarz teaches the apparatus of claim 24, however, Schwarz does not explicitly teach wherein the apparatus is included in one of a television, a television signal receiver, a set-top box, a gateway device, a mobile device, a cell phone, a tablet, or other electronic device.
Na et al., however, teaches that the apparatus is included in one of a television, a television signal receiver, a set-top box, a gateway device, a mobile device, a cell phone, a tablet, or other electronic device (Paragraph 275).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Schwarz to include hardware architecture to transmit, receive, and display as in Na et al. in order to provide a video codec capable of effectively encoding or decoding the high resolution or high quality video content (See Na et al. Paragraph 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483